FILED
                             NOT FOR PUBLICATION                           MAR 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BLADIMIRO VASQUEZ-BARAJAS,                       No. 11-70027

               Petitioner,                       Agency No. A089-853-348

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Bladimiro Vasquez-Barajas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      The BIA found that even if Vasquez-Barajas’s asylum application was

timely, he failed to establish eligibility for asylum and withholding of removal

because, inter alia, he did not establish the government of Mexico is unwilling or

unable to control the individuals he fears. Vasquez-Barajas does not challenge this

dispositive finding. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not supported by argument are deemed waived). Thus, we deny the

petition for review as to Vasquez-Barajas’s asylum and withholding of removal

claims.

      Finally, substantial evidence supports the agency’s denial of Vasquez-

Barajas’s CAT claim because he failed to establish it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70027